Felton, J.
A mere entry of levy on an execution within seven years from the timely entry of the execution on the general execution docket in the county wherein the judgment was rendered will not suffice to keep the judgment alive. Such an entry must be placed on the general execution docket within the seven-year period. Lathem v. Hester, 181 Ga. 100 (181 S. E. 573); Lewis v. Moultrie Banking Co., 36 Ga. App. 347 (136 S. E. 554); Citizens Bank of Plains v. Hagerson, 37 Ga. App. 282 (140 S. E. 48); Craven v. Martin, 140 Ga. 651 (79 S. E. 568). Nothing ruled in Hollis v. Lamb, 114 Ga. 740 (40 S. E. 751), or First National Bank of Bainbridge v. McCaskill, 27 Ga. App. 391 (108 S. E. *786819), is in conflict with this or any of the above decisions. The judge, trying the case without a jury, erred in rendering judgment against a ground of the affidavit of illegality which set up the dormancy of the judgment it was sought to enforce by the levy.
Decided May 15, 1937.
Lowrey Stone, for plaintiff in error.
A. H. Gray, contra.

Judgment reversed.


Stephens, P. J., and Sutton, J., concur.